GOODE, J.
A full statement of the facts of this case will be found in the opinion given on the prior appeal (131 Mo. App. 520, 110, S. W. 619) the record before us now not being materially different from the one we then reviewed. We deem it unnecessary to burden the books with a restatement of the case, as no proposition of law is presented on the present appeal. But two points are pressed on our attention as grounds for a reversal of the judgment of the court below, to-wit, that when defendant’s manager, Dorroh, sold the goods in *28controversy to plaintiff’s agent Powell, the former did not know Powell represented plaintiff, and tbe second point is, that plaintiff did not make a demand for an abatement from the prices charged for the goods on the ground those prices were extortionate and not in conformity to the agreement upon which they were sold, until after the amount charged had been paid, though he was apprised of the prices before payment was made. The evidence is contradictory on both these points. There can be no question that there was substantial testimony given to prove Dorroh sold the goods to Powell, knowing the latter represented Stout. Neither can there be any question there was substantial testimony tending to prove Stout was not aware he had been overcharged, until after Spangler had paid the bill for him, and that he demanded reimbursement as soon as he learned the fact. We refer to the former opinion for a recital of the evidence necessary to an understanding of the points now determined. There is no merit in them and the judgment will be affirmed.
All concur.